BROADDUS, P. J.
This is a suit by attachment under the landlord and tenant act to recover rent for certain alleged leased premises. The defendant filed a plea in abatement; and there was a trial before a jury and the verdict and judgment were for plaintiff, and defendant appealed.
The only evidence abstracted is that of the plaintiff’s agent a Mr. Letton. It was shown by his testimony that the defendant at the time of the alleged lease, was living on other lands of plaintiff’s under a contract to pay cash rent and had been occupying them for about three years. The land in question was separate from that of the other occupied by the defendant. Letton stated that he made a contract with defendant, on terms that plaintiff was to furnish in addition to the land, the wheat to be sown, and that defendant was to break the land in the fall, sow the wheat, cultivate, harvest and thresh it, and the crop was to be divided equally between them as was the custom.
The only question raised by the defendant on the appeal is the action of the court in refusing to give his demurrer to plaintiff’s evidence as requested. The point upon which he relies is, that according to plaintiff’s own showing without going any further into the evidence, that the relation of landlord and tenant did not exist. The respondent insists as all the evidence *465in the case is not given in haec verba the cause should be affirmed. And it was held in Nash v. Brick Co., 109 Mo. App. 600: “Where appellant assigns for error the action of the trial court in refusing a demurrer to plaintiff’s case he must set out the whole of the evidence in haec verba in his abstract or the appellate court will not consider the assignment.” In Keithley v. Independence, 120 Mo. App. 255, it was held that, “where the appellant wished the opinion of the appellate court on the sufficiency of the evidence he should abstract it all.”
These decisions were intended to apply to cases, where the court could not know without all the evidence before it, what the testimony as a whole bearing on the issue might prove, or where it was evident that there was other evidence which had been omitted from the abstract that would supply or tend to supply the apparent lack of evidence on the part of plaintiff to support the issue. A fair illustration of this view is found in Harrison v. Pounds, 190 Mo. 349. But as in this case where the defendant is willing to stake his defense upon the undisputed word of his adversary and where it is not shown or alleged that there was any other evidence omitted that would vary that given, we do not think the rule should apply. When the reason for the rule is lacking, the rule itself is nugatory.
The defendant to support his claim that the relation of landlord and tenant did not exist refers to certain decisions of the appellate courts of the State. In Moser v. Lower, 48 Mo. App. 85, the agreement was that the pTairdtiff should plant and raise a crop of corn on defendant’s field, composing a part of his farm, for the next year, and that he should turn over the clover in the fall prior, plaintiff to have two-thirds' of the corn and defendant one-third in the crib. It was held “that plaintiff was a cropper only and had the *466mere naked right to enter the field to perform and complete the labor necessary under the provisions of the contract, etc.” And so it is held in Shoemaker v. Crawford, 82 Mo. App. 487, and Davies v. Baldwin, 66 Mo. App. 577. The defendant not being his tenant but a mere cropper on the shares plaintiff is not entitled to the remedy by attachment afforded by said act.
The cause is reversed.
All concur.